     Case 4:20-cv-01523-YGR Document 23-1 Filed 04/08/20 Page 1 of 3



 1   DAVID R. EBERHART (S.B. #195474)
     deberhart@omm.com
 2   O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
 3   San Francisco, California 94111-3823
     Telephone:    (415) 984-8700
 4   Facsimile:    (415) 984-8701
 5   Attorney for Defendants Apple Inc. and Apple
     Distribution International Ltd.
 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA

10                                      SAN JOSE DIVISION

11

12   MARK MAHON,                                    Case No. 5:20-cv-01523-BLF

13                        Plaintiff,                DECLARATION OF DAVID R.
                                                    EBERHART IN SUPPORT OF APPLE
14          v.                                      INC., ENTERTAINMENT ONE US
                                                    LP, GOOGLE LLC AND MAINSAIL
15   MAINSAIL LLC, et al.,                          LLC’S ADMINISTRATIVE MOTION
                                                    TO CONSIDER WHETHER CASES
16                        Defendants.               SHOULD BE RELATED

17

18

19
20

21

22

23

24

25

26

27

28
                                                                   DECL. OF D. EBERHART ISO
                                                                              ADMIN. MOTION
                                                                   CASE NO. 4:20-CV-01534-JSW
      Case 4:20-cv-01523-YGR Document 23-1 Filed 04/08/20 Page 2 of 3



 1          I, David R. Eberhart, hereby declare as follows:
 2          1.      I am an attorney licensed to practice before the courts of the State of California and
 3   am counsel for Apple Inc. and Apple Distribution International, Ltd. in the following Northern
 4   District of California case, among others: Mark Mahon v. Apple Inc., et al., Case No. 4:20-cv-
 5   01534-JSW (N.D. Cal.). I am a partner with the law firm of O’Melveny & Myers LLP. I submit
 6   this declaration in support of the Administrative Motion of Apple Inc., Entertainment One US LP,
 7   Google LLC and Mainsail LLC to Consider Whether Cases Should Be Related.
 8          2.      I make this declaration on my own personal knowledge and, if called upon as a
 9   witness to do so, I could and would testify under oath as to the matters set forth herein.
10          3.      Attached hereto as Exhibit A is a true and correct copy of the complaint filed in
11   Mahon v. Mainsail LLC, et al., Case No. 5:20-cv-01523-BLF.
12          4.      Attached hereto as Exhibit B is a true and correct copy of the complaint filed in
13   Mahon v. YouTube LLC, et al., Case No. 3:20-cv-01525-SK.
14          5.      Attached hereto as Exhibit C is a true and correct copy of the complaint filed in
15   Mahon v. Entertainment One US LP et al, Case No. 4:20-cv-01527-KAW.
16          6.      Attached hereto as Exhibit D is a true and correct copy of the complaint filed in
17   Mahon v. Alphabet Inc., et al., Case No. 3:20-cv-01530-JSC.
18          7.      Attached hereto as Exhibit E is a true and correct copy of the complaint filed in
19   Mahon v. Apple Inc., et al., Case No. 4:20-cv-01534-JSW.
20          8.      On Wednesday, April 1, 2020, I spoke with Mr. Mahon and asked if he would agree
21   to a stipulation to relate the five cases listed above. He declined to do so and stated that he would
22   oppose any motion to relate the cases. I spoke to Mr. Mahon again on April 2, 2020, and he
23   reiterated that he would oppose any motion to relate the cases.
24

25

26

27

28
                                                                            DECL. OF D. EBERHART ISO
                                                     -2-                               ADMIN. MOTION
                                                                            CASE NO. 4:20-CV-01534-JSW
      Case 4:20-cv-01523-YGR Document 23-1 Filed 04/08/20 Page 3 of 3



 1          I declare under penalty of perjury under the laws of the United States that the foregoing is
 2   true and correct.
 3          Executed this 8th day of April, 2020, in Kirkwood, California.
 4

 5           Dated: April 8, 2020                      By:    /s/ David R. Eberhart
                                                                      David R. Eberhart
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                          DECL. OF D. EBERHART ISO
                                                    -3-                              ADMIN. MOTION
                                                                          CASE NO. 4:20-CV-01534-JSW
